





Exhibit 10.4


Enerpac Tool Group
NONQUALIFIED DEFERRED COMPENSATION PLAN
(Conformed through the First Amendment)
Effective Date
December 1, 2018
(as amended May 27, 2020)






























Effective Date
December 1, 2018
(as amended May 27, 2020)





--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
ARTICLE I
Establishment and
Purpose...................................................................................................    1
ARTICLE II
Definitions............................................................................................................................1
ARTICLE III
Eligibility and
Participation.................................................................................................    7
ARTICLE IV
Deferrals...............................................................................................................................    8
ARTICLE V
Company
Contributions.....................................................................................................    12
ARTICLE VI
Payments from
Accounts...................................................................................................    12
ARTICLE VII
Valuation of Account Balances;
Investments....................................................................    16
ARTICLE VIII
Administration....................................................................................................................    17
ARTICLE IX
Amendment and
Termination.............................................................................................    18
ARTICLE X
Informal
Funding...............................................................................................................................    19
ARTICLE XI
Claims.................................................................................................................................    20
ARTICLE XII
General
Provisions...........................................................................................................................    26
Page 1 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan ARTICLE I
Establishment and Purpose
Enerpac Tool Group Corp. (formerly known as “Actuant Corporation”) (the
“Company”) has adopted this Enerpac Tool Group Nonqualified Deferred
Compensation Plan (prior to January 29, 2020, known as the “Actuant Corporation
Nonqualified Deferred Compensation Plan”), applicable to Compensation deferred
under Compensation Deferral Agreements submitted on and after the Effective Date
and Company Contributions credited on or after the Effective Date.
This Plan constitutes a continuation of the Actuant Corporation Nonqualified
Deferred Compensation Plan as amended through December 11, 2014 (the “Prior
Plan”). Amounts deferred under the provisions of the Prior Plan continue to be
paid in accordance with the terms of the Prior Plan and the deferral election
agreements submitted under the Prior Plan. However, the provisions of Articles
VII through XII of this Plan will be applied to the accounts maintained under
the Prior Plan. No provision of this Plan will be construed to change the time
and form of a payment to a participant with respect to amounts deferred under
the Prior Plan.
The purpose of the Plan is to attract and retain key employees by providing them
with an opportunity to defer receipt of a portion of their salary, bonus, and
other specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.
The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Participating Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits attributable to services performed for it. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA and independent contractors. Any amounts set
aside to defray the liabilities assumed by the Company or an Participating
Employer will remain the general assets of the Company or the Participating
Employer and shall remain subject to the claims of the Company’s or the
Participating Employer's creditors until such amounts are distributed to the
Participants.
ARTICLE II
Definitions
2.1    Account. Account means a bookkeeping account maintained by the Committee
to record
the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
Page 1 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
2.2    Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.
2.3    Affiliate. Affiliate means a corporation, trade or business that,
together with the Company, is treated as a single employer under Code Section
414(b) or (c).
2.4    Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant in accordance with Section 6.6 hereof to receive
payments to which a Beneficiary is entitled in accordance with provisions of the
Plan.
2.5    Board of Directors. Board of Directors means, for a Participating
Employer organized as a corporation, its board of directors and for a
Participating Employer organized as a limited liability company, its board of
managers.
2.6    Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.
2.7    Change in Control. Change in Control means, with respect to a
Participating Employer that is organized as a corporation, any of the following
events: (i) a change in the ownership of the Participating Employer, (ii) a
change in the effective control of the Participating Employer, or (iii) a change
in the ownership of a substantial portion of the assets of the Participating
Employer.
Change in Ownership. For purposes of this Section, a change in the ownership of
the Participating Employer occurs on the date on which any one person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Participating Employer. The acquisition by a person or group
owning more than 50% of the total fair market value or total voting power of the
stock of such Participating Employer of additional shares of such Participating
Employer shall not constitute a “change of the ownership” of such Participating
Employer.
Change in Effective Control. A change in the effective control of the
Participating Employer occurs on the date on which either: (i) a person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer possessing 30% or more of the total voting power of the
stock of the Participating Employer, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition,
provided that the acquisition by a person or group owning more than 30% of the
total fair market value or total voting power of the stock of such Participating
Employer of additional shares of such Participating Employer shall not
constitute a “change of effective control” of such Participating Employer, or
(ii) a majority of the members of the Participating Employer’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the
Page 2 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
appointment or election, but only if no other corporation is a majority
shareholder of the Participating Employer.
Change in Ownership of Substantial Portion of Assets. A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition. A transfer of assets shall not be
treated as a “change in the ownership of a substantial portion of the assets”
when such transfer is made to an entity that is controlled by the shareholders
of the transferor corporation as determined under Treas. Reg. section
1.409A-3(i)(5)(vii)(B).
An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).
Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership or limited liability company, Change in Control
means only a change in the ownership of such entity or a change in the ownership
of a substantial portion of the assets of such entity, and the provisions set
forth above respecting such changes relative to a corporation shall be applied
by analogy. Any reference to a “majority shareholder” shall be treated as
referring to a partner or member that (a) owns more than 50% of the capital and
profits interest of such entity, and (b) alone or together with others is vested
with the continuing exclusive authority to make management decisions necessary
to conduct the business for which the partnership or limited liability company
was formed.
2.8    Claimant. Claimant means a Participant or Beneficiary filing a claim
under Article XI of this Plan.
2.9    Code. Code means the Internal Revenue Code of 1986, as amended from time
to time.
2.10    Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.
2.11    Committee. Committee means the Company or a committee appointed by the
Company to administer the Plan.
2.12    Company. Company means Enerpac Tool Group Corp. (formerly known as
“Actuant Corporation”).
Page 3 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
2.13    Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Company Contribution Account in
accordance with the provisions of Article V of the Plan. Unless the context
clearly indicates otherwise, a reference to Company Contribution shall include
Earnings attributable to such contribution.
2.14    Company Contribution Account. Company Contribution Account means an
Account established by the Committee to record the Company Contributions
allocated to the Participant by a Participating Employer as described in Article
V.
2.15    Compensation. Compensation means a Participant’s salary, bonus and
restricted stock unit awards that may be deferred under Section 4.2 of this
Plan, excluding any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A and excluding any
compensation that is not U.S. source income.
2.16    Compensation Deferral Agreement. Compensation Deferral Agreement means
an agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer in accordance with the provisions of Article IV, (ii) the
allocation of Deferrals and deferred Stock Units to one or more Flex Accounts or
Stock Accounts, respectively, in accordance with Section 4.3, and (iii) if the
Compensation Deferral Agreement establishes a Flex Account or Stock Account, the
Payment Schedule applicable to each such Account.
2.17    Deferral. Deferral means a credit to a Participant’s Flex Account(s)
that records that portion of the Participant’s cash Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.
2.18    Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VII.
2.19    Effective Date. Effective Date means December 1, 2018.
2.20    Eligible Employee. Eligible Employee means an Employee who is a member
of a select group of management or highly compensated employees who has been
notified during an applicable enrollment of his or her status as an Eligible
Employee. The Committee has the discretion to determine which Employees are
Eligible Employees for each enrollment.
2.21    Employee. Employee means a common-law employee of an Employer.
2.22    Employer. Employer means the Company and each Affiliate.
2.23    ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
Page 4 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
2.24    Flex Account. Flex Account means a Separation Account or Specified Date
Account established under a Participant’s Compensation Deferral Agreement to
record Deferrals allocated to such Account under the terms of such Compensation
Deferral Agreement or a subsequent Compensation Deferral Agreement. Unless the
Committee specifies otherwise, a Participant may maintain no more than six (6)
Flex Accounts at any one time.
2.25    Participant. Participant means an individual described in Article III.
2.26    Participating Employer. Participating Employer means the Company and
each Affiliate who has adopted the Plan with the consent of the Company. Each
Participating Employer shall be identified on Schedule A attached hereto.
2.27    Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made, as described in Article VI.
2.28    Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. Performance-Based Compensation shall not include any Compensation
payable upon the Participant’s death or disability (as defined in Treas. Section
1.409A-1(e)) without regard to the satisfaction of the performance criteria.
2.29    Plan. Plan means “Enerpac Tool Group Nonqualified Deferred Compensation
Plan” (prior to January 29, 2020, known as the “Actuant Corporation Nonqualified
deferred Compensation Plan”) as documented herein and as may be amended from
time to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also means a portion
of the Plan that is treated as a single plan under Treas. Reg. Section
1.409A-1(c), or the Plan or portion of the Plan and any other nonqualified
deferred compensation plan or portion thereof that is treated as a single plan
under such section.
2.30    Plan Year. Plan Year means January 1 through December 31.
2.31    Separation Account. Separation Account means a Flex Account established
by the Committee pursuant to the terms of a Participant’s Compensation Deferral
Agreement that records the Deferrals that the Participant allocates to such Flex
Account to be paid following the Participant’s Separation from Service as
described in Section 6.4.
2.32    Separation from Service. Separation from Service means an Employee’s
termination of employment with the Employer and all Affiliates.
Page 5 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.
An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.
If a Participant ceases to provide services as an Employee and begins providing
services as an independent contractor for the Employer, a Separation from
Service shall occur only if the parties anticipate that the level of services to
be provided as an independent contractor are such that a Separation from Service
would have occurred if the Employee had continued to provide services at that
level as an Employee. If, in accordance with the preceding sentence, no
Separation from Service occurs as of the date the individual’s employment status
changes, a Separation from Service shall occur thereafter only upon the 12-month
anniversary of the date all contracts with the Employer have expired, provided
the Participant does not perform services for the Employer during that time.
For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.22 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.
The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.
2.33    Specified Date Account. Specified Date Account means a Flex Account
established by the Committee pursuant to the terms of a Participant’s
Compensation Deferral Agreement that records the Deferrals that the Participant
allocates to such Flex Account to be paid or commence payment in a designated
month and year as described in Section 6.2. Each Specified Date Account shall
also have a Payment Schedule described in Section 6.4 which will apply following
the Participant’s Separation from Service in the event that the
Page 6 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
Participant’s Separation from Service occurs prior to the payment commencement
date under Section 6.2.
2.34    Stock Account. Stock Account means an Account established by the
Committee pursuant to the terms of a Participant’s Compensation Deferral
Agreement that records the Deferrals that the Participant allocates to such Flex
Account to be paid or commence payment in a designated month and year as
described in Section 6.3. Unless the Committee specifies otherwise, a
Participant may maintain no more than five (5) Stock Accounts at any one time.
2.35    Stock Unit. Stock Unit means a restricted stock unit awarded to a
Participant under the terms of the Enerpac Tool Group Omnibus Stock Plan
(formerly the “Actuant Corporation Omnibus Stock Plan”) that a Participant
elects to defer under the terms of a Compensation Deferral Agreement, and any
dividend equivalents credited in the form of additional Stock Units under
Section 7.6. Stock Units will be paid in shares of the Company’s common stock as
provided under the terms of the Enerpac Tool Group Omnibus Stock Plan (formerly
the “Actuant Corporation Omnibus Stock Plan”).
2.36    Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the
meaning specified in Treas. Reg. Section 1.409A-1(d).
2.37    Unforeseeable Emergency. Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.
2.38    Valuation Date. Valuation Date means each Business Day.
ARTICLE III
Eligibility and Participation
3.1    Eligibility and Participation. All Eligible Employees may enroll in the
Plan. Eligible Employees become Participants on the first to occur of (i) the
date on which the first Compensation Deferral Agreement becomes irrevocable
under Article IV, or (ii) the date Company Contributions are credited to a
Company Contribution Account on behalf of such Eligible Employee.
3.2    Duration. Only Eligible Employees may submit Compensation Deferral
Agreements during an enrollment and receive Company Contributions during the
Plan Year. A Participant who is no longer an Eligible Employee but has not
incurred a Separation from Service will not be allowed to submit Compensation
Deferral Agreements but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or
Page 7 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
her Account(s). On and after a Separation from Service, a Participant shall
remain a Participant as long as his or her Account Balance is greater than zero
(0). All Participants, regardless of employment status, will continue to be
credited with Earnings and during such time may continue to make allocation
elections as provided in Section 7.4. An individual shall cease being a
Participant in the Plan when his Account has been reduced to zero (0).
3.3    Rehires. An Eligible Employee who Separates from Service and who
subsequently resumes performing services for an Employer in the same calendar
year (regardless of eligibility) will have his or her Compensation Deferral
Agreement for such year, if any, reinstated, but his or her eligibility to
participate in the Plan in years subsequent to the year of rehire shall be
governed by the provisions of Section 3.1.
ARTICLE IV
Deferrals
4.1    Deferral Elections, Generally.
(a)A Participant may make an initial election to defer Compensation by
submitting a Compensation Deferral Agreement during the enrollment periods
established by the Committee and in the manner specified by the Committee, but
in any event, in accordance with Section 4.2. Unless an earlier date is
specified in the Compensation Deferral Agreement, deferral elections with
respect to a Compensation source (such as salary, bonus or other Compensation)
become irrevocable on the latest date applicable to such Compensation source
under Section 4.2.
(b)A Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation, or that is submitted by a
Participant who Separates from Service prior to the latest date such agreement
would become irrevocable under Section 409A, shall be considered null and void
and shall not take effect with respect to such item of Compensation. The
Committee may modify or revoke any Compensation Deferral Agreement prior to the
date the election becomes irrevocable under the rules of Section 4.2.
(c)The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer up to 80% of their base compensation
and up to 100% of bonus.
Participants electing to defer restricted stock units must defer 100% of the
deferrable units specified by the Committee during enrollment. For example, if
during the 2018 annual enrollment the Committee permits deferrals of the portion
of all outstanding stock unit awards that vest in 2020, a Participant’s election
to defer Stock Units must defer 100% of all units that vest in 2020.
Page 8 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
(d)Deferrals of cash Compensation shall be calculated with respect to the gross
cash Compensation payable to the Participant prior to any deductions or
withholdings, but shall be reduced by the Committee as necessary so as not to
exceed 100% of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, required employee benefit
deductions, deferrals to 401(k) plans and other deductions required by law.
Changes to payroll withholdings that affect the amount of Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.
(e)The Participant shall specify on his or her Compensation Deferral Agreement
the amount of Deferrals and the allocation of Deferrals in whole percentages to
one or more Flex Accounts.
The Participant may also specify in his or her Compensation Deferral Agreement
the allocation of Stock Units in whole percentages to one or more Stock
Accounts. Fractional units for the smallest percentage allocated will be rounded
up. For example, if a deferral of units results in an allocation of 33.5 units
to one Stock Account and 66.5 units to another account, the units will be
adjusted to 34 and 66, respectively.
4.2    Timing Requirements for Compensation Deferral Agreements.
(a)Initial Eligibility. The Committee may permit an Eligible Employee to defer
Compensation earned in the first year of eligibility. The Compensation Deferral
Agreement must be filed within 30 days after attaining Eligible Employee status
and becomes irrevocable not later than the 30th day.
A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable.
(b)Prior Year Election. Except as otherwise provided in this Section 4.2, the
Committee may permit an Eligible Employee to defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement filed under this paragraph shall become irrevocable with
respect to such Compensation on the December 31 filing deadline.
(c)Performance-Based Compensation. The Committee may permit an Eligible Employee
to defer Compensation which qualifies as Performance-Based Compensation by
filing a Compensation Deferral Agreement no later than the date that is six
months before the end of the applicable performance period, provided that:
Page 9 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
(i)the Participant performs services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date the Compensation Deferral Agreement is submitted;
and
(ii)the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.
Any election to defer Performance-Based Compensation that is made in accordance
with this paragraph and that becomes payable as a result of the Participant’s
death or disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to
the satisfaction of the performance criteria, will be void unless it would be
considered timely under another rule described in this Section.
(d)Short-Term Deferrals. The Committee may permit Compensation that meets the
definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) to be deferred in accordance with the rules of Section 6.11,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence, provided, however, that the
provisions of Section 6.11(b) shall not apply to payments attributable to a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)). A
Compensation Deferral Agreement submitted in accordance with this paragraph
becomes irrevocable on the latest date it could be submitted under Section 6.11.
(e)Certain Forfeitable Rights. With respect to a legally binding right to a
payment in a subsequent year that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, the Committee may permit
an Eligible Employee to defer such Compensation by filing a Compensation
Deferral Agreement on or before the 30th day after the legally binding right to
the Compensation accrues, provided that the Compensation Deferral Agreement is
submitted at least 12 months in advance of the earliest date on which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable not later than such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of such
12-month period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a change in control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.
(f)“Evergreen” Deferral Elections. Compensation Deferral Agreements will
continue in effect for subsequent Plan Years or performance periods and become
irrevocable on the last permissible date for making elections under this Section
4.2. An evergreen Compensation Deferral Agreement may be revoked or
Page 10 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
modified in writing prospectively by the Participant or the Committee with
respect to Plan Years and performance periods for which such election remains
revocable under this Section 4.2.
A Compensation Deferral Agreement is deemed to be revoked for subsequent years
if the Participant is not an Eligible Employee as of the last permissible date
for making elections under this Section 4.2 or if the Compensation Deferral
Agreement is cancelled in accordance with Section 4.6.
4.3    Minimum Deferral Period. The Committee may, in its discretion, establish
in a written communication during enrollment a minimum deferral period for
Deferrals and Stock Units. The earliest payment year for Deferrals is the
calendar year next following the Plan Year to which the Compensation Deferral
Agreement applies.
The earliest payment year for a Stock Unit is the sixth calendar year following
the calendar year in which the Stock Unit vests.
If a Compensation Deferral Agreement allocates a Stock Unit to a Stock Account
having a Payment Schedule that does not satisfy the minimum deferral period, the
Committee will allocate the Stock Unit to the Stock Account having the next
earliest payment commencement date. If no such Stock Account exists, the
Participant will be deemed to have established a Stock Account that pays January
1 of the first calendar year that meets the minimum deferral requirement. In
order to accommodate “evergreen” Compensation Deferral Agreements under Section
4.2(f) that are not revoked by the Participant or the Committee after the
establishment of five Stock Accounts, the Committee may establish one or more
additional Stock Accounts for the Participant as may be necessary in order to
administer the deemed payment elections set forth herein in accordance with Code
Section 409A.
If a Compensation Deferral Agreement allocates Deferrals to a Specified Date
Account that pays in the year of deferral, the Committee will allocate the
Deferral to the Participant’s Specified Date Account with the next earliest
payment commencement date, and if no such Account exists, will establish a
Specified Date Account that pays on November 1 of the third calendar year
following the Plan Year for which the Compensation Deferral Agreement is in
effect.
4.4    Deductions from Pay. The Committee has the authority to determine the
payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.
4.5    Vesting of Deferrals and Stock Units. Participant Deferrals shall be 100%
vested at all times. Deferrals of Stock Units shall become vested in accordance
with the provisions of the Enerpac Tool Group Omnibus Stock Plan (formerly the
“Actuant Corporation Omnibus Stock Plan”).
4.6    Cancellation of Deferrals. The Committee may cancel a Participant’s
Deferrals: (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, (ii) if deferrals
Page 11 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
must be suspended under this Plan as a result of a hardship distribution under
the Employer’s 401(k) plan, through the end of the Plan Year containing the last
day on which deferrals must be suspended in accordance with the Plan and
regulations issued under Code Section 401(k), and (iii) during periods in which
the Participant is unable to perform the duties of his or her position or any
substantially similar position due to a mental or physical impairment that can
be expected to result in death or last for a continuous period of at least six
months, provided cancellation occurs by the later of the end of the taxable year
of the Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph (iii)).
ARTICLE V
Company Contributions
5.1    Discretionary Company Contributions. A Participating Employer may, from
time to time in its sole and absolute discretion, credit discretionary Company
Contributions in the form of matching, profit sharing or other contributions to
any Participant in any amount determined by the Participating Employer. Company
Contributions are credited to the Participant’s Company Contribution Account.
Matching Contribution. If specified in the enrollment materials for a Plan Year,
the Company will make a matching contribution of 50% of Deferrals, up to 8% of
the Participant’s gross Compensation. Participants must meet the same
eligibility and service requirements set forth in the Company’s 401(k) plan
(such as a requirement to be employed on the last day of the 401(k) plan’s plan
year) in order to receive a matching contribution under this Plan, but are not
required to make any elective deferrals to the 401(k) plan as a condition to
receive the matching contribution under this Plan.
Discretionary Company Contribution. Discretionary Company Contributions are
credited at the sole discretion of the Participating Employer and the fact that
a discretionary Company Contribution is credited in one year shall not obligate
the Participating Employer to continue to make such Company Contributions in
subsequent years.
5.2    Vesting. Company Contributions vest according the schedule specified by
the
Committee on or before the time the contributions are made. Matching and
discretionary Company contributions are 100% vested.
ARTICLE VI
Payments from Accounts
6.1    General Rules. A Participant’s Flex Accounts become payable upon the
first to occur of the payment events applicable to such Account under Sections
6.2 (if elected) and 6.4 through 6.8.
A Participant’s Stock Accounts become payable upon the first to occur of the
payment events under Section 6.3, 6.5 or 6.6.
Page 12 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.11.
Payment amounts are based on Account Balances as of the last Valuation Date of
the month next preceding the month actual payment is made.
6.2    Specified Date Accounts.
Commencement. Payment is made or begins in the month and year designated by the
Participant.
Form of Payment. Payment will be made in a lump sum, unless the Participant
elected to receive annual installments up to five (5) years.
6.3    Stock Accounts.
Commencement. Payment is made in the month and year designated by the
Participant.
Form of Payment. Payment is made in a lump sum only in shares of Company stock.
6.4    Separation from Service. Upon a Participant’s Separation from Service
other than death, the Participant is entitled to receive all Flex Accounts that
have not commenced payment under Section 6.2 and the Company Contribution
Account.
Commencement. Payment is made or commences in the second month following the
month Separation from Service occurs. Notwithstanding the foregoing, payment to
a Participant who is a “specified employee” as defined in Code Section
409A(a)(2)(B) will commence in the seventh month following his or her Separation
from Service.
Form of Payment. Payment of a Flex Account under this Section 6.4 is made in a
lump sum unless the Participant elected to receive such Flex Account in annual
installments up to ten years.
The Company Contribution Account will be paid in a lump sum only. Stock Accounts
are not paid upon Separation from Service.
6.5    Change in Control. Upon a Change in Control, a Participant will receive
all vested Accounts in the second month next following the month the Change in
Control occurs. Payment will be made in a single lump sum.
6.6    Death. Notwithstanding anything to the contrary in this Article VI, upon
the death of the Participant (regardless of whether such Participant is an
Employee at the time of death),
Page 13 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
all remaining vested Account Balances shall be paid to his or her Beneficiary in
a single
lump sum no later than December 31 of the calendar year following the year of
the Participant’s death.
(a)Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Committee; provided, however,
that in the event a Participant designates his or her spouse as a Beneficiary,
such designation shall be automatically revoked upon the dissolution of the
marriage unless, following such dissolution, the Participant submits a new
designation naming the former spouse as a Beneficiary. A Participant may from
time to time change his or her designated Beneficiary without the consent of a
previously-designated Beneficiary by filing a new designation with the
Committee.
(b)No Beneficiary. If a designated Beneficiary does not survive the Participant,
or if there is no valid Beneficiary designation, amounts payable under the Plan
upon the death of the Participant shall be paid to the Participant’s spouse, or
if there is no surviving spouse, then to the duly appointed and currently acting
personal representative of the Participant’s estate.
6.7    Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. If the emergency need cannot
be relieved by cessation of Deferrals to the Plan, the Committee may approve an
emergency payment therefrom not to exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted pro rata from the Participant’s Flex
Accounts. Withdrawals may not be made from the Company Contribution Account
until all Flex Accounts have been distributed. Withdrawals from Stock Accounts
may be restricted or prohibited by the Committee in its sole discretion.
Emergency payments shall be paid in a single lump sum within the 90-day period
following the date the payment is approved by the Committee.
6.8    Administrative Cash-Out of Small Balances. Notwithstanding anything to
the contrary in this Article VI, the Committee may at any time and without
regard to whether a payment event has occurred, direct in writing an immediate
lump sum payment of all of the Participant’s Flex Accounts and Stock Accounts if
the combined Account Balances of such Accounts, combined with any other amounts
required to be treated as deferred under a single plan pursuant to Code Section
409A, does not exceed the applicable dollar amount under Code Section
402(g)(1)(B), provided any other such aggregated amounts are also distributed in
a lump sum at the same time.
Page 14 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
The Committee may direct a separate lump sum payment from the Company
Contribution Account under the requirements of the preceding paragraph applied
to the Account Balance, combined with other amounts required to be treated as
deferred under a single plan with the Company Contribution Account pursuant to
Code Section 409A.
6.9    Acceleration of or Delay in Payments. Notwithstanding anything to the
contrary in this Article VI, the Committee, in its sole and absolute discretion,
may elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).
6.10    Rules Applicable to Installment Payments. If a Payment Schedule
specifies installment payments, payments will be made beginning as of the
payment commencement date for such installments and shall continue to be made in
each subsequent calendar year until the number of installment payments specified
in the Payment Schedule has been paid. The amount of each installment payment
shall be determined by dividing (a) by (b), where (a) equals the Account Balance
as of the last Valuation Date in the month preceding the month of payment and
(b) equals the remaining number of installment payments. For purposes of Section
6.11, installment payments will be treated as a single payment. If an Account is
payable in installments, the Account will continue to be credited with Earnings
in accordance with Article VII hereof until the Account is completely
distributed.
6.11    Modifications to Payment Schedules. A Participant may modify the Payment
Schedule elected by him or her with respect to an Account, consistent with the
permissible forms of payment (lump sum or installments) available under the Plan
for the applicable payment event, provided such modification complies with the
requirements of this Section 6.11.
(a)Time of Election. The modification election must be submitted to the
Committee not less than 12 months prior to the date payments would have
commenced under the Payment Schedule in effect prior to modification (the “Prior
Election”).
(b)Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the Prior Election. Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A. If the Participant modifies only the form,
and not the commencement date for payment, payments shall commence on the fifth
anniversary of the date payment would have commenced under the Prior Election.
(c)Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective 12 months after the filing date.
Page 15 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
(d)    Effect on Accounts. An election to modify a Payment Schedule is specific
to the Account or payment event to which it applies, and shall not be construed
to affect the Payment Schedules or payment events of any other Accounts.
ARTICLE VII
Valuation of Account Balances; Investments
7.1    Valuation. Deferrals shall be credited to appropriate Flex Accounts as of
the day on which such Compensation would have been paid to the Participant
absent the Compensation Deferral Agreement. Valuation of Accounts shall be
performed under procedures approved by the Committee.
7.2    Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).
7.3    Investment Options. Investment options will be determined by the
Committee. The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.
7.4    Investment Allocations. A Participant’s investment allocation constitutes
a deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.
A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.
A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.
7.5    Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.
Page 16 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
7.6    Stock Accounts. Notwithstanding the other provisions of this Article VII,
Stock Account values are based on the value of Stock Units as determined under
the terms of the Enerpac Tool Group Omnibus Stock Plan (formerly the “Actuant
Corporation Omnibus Stock Plan”). A Participant may not allocate Stock Units to
another investment option under the Plan. A Participant may not allocate Flex
Accounts or a Company Contribution Account into Stock Units.
Dividend equivalents will be credited to a Stock Account with respect to the
Stock Units held in such Account at the same time as dividends are credited with
respect to the Company’s common stock and will be treated as Earnings for
purposes of determining the time and form of payment from the Plan. If the Stock
Units with respect to which dividend equivalents are paid were deferred under
Section 4.2(d), such dividend equivalents will be credited only if declared on
or after the date such Stock Units become vested.
7.7    Valuations Final After 180 Days. The Participant shall have 180 days
following the Valuation Date on which the Participant failed to receive the full
amount of Earnings and to file a claim under Article XI for the correction of
such error.
ARTICLE VIII
Administration
8.1    Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.
8.2    Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The Committee, by a vote of a majority of its
members, shall have the authority (but shall not be obligated) to appoint an
independent third party to act as the Committee.
Upon such Change in Control, the Company may not remove the Committee or its
members, unless a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, the Committee shall not have authority to direct
investment of trust assets under any rabbi trust described in Section 10.2.
The Participating Employers shall, with respect to the Committee identified
under this Section: (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs,
Page 17 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
expenses and liabilities including, without limitation, attorneys’ fees and
expenses arising in connection with the performance of the Committee’s duties
hereunder, except with respect to matters resulting from the Committee’s gross
negligence or willful misconduct, and (iii) supply full and timely information
to the Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Committee may reasonably
require.
8.3    Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings of payroll taxes (FICA and Medicare) with respect to
amounts credited to the Plan shall be deducted from Compensation that has not
been deferred to the Plan.
8.4    Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee, its delegees and its agents, against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him or it (including but not limited to reasonable attorney fees)
which arise as a result of his or its actions or failure to act in connection
with the operation and administration of the Plan to the extent lawfully
allowable and to the extent that such claim, liability, fine, penalty, or
expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.
8.5    Delegation of Authority. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company.
8.6    Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.
ARTICLE IX
Amendment and Termination
9.1    Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article IX.
Each Participating Employer may also terminate its participation in the Plan.
Page 18 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
9.2    Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date). The Board of
Directors of the Company may delegate to the Committee the authority to amend
the Plan without the consent of the Board of Directors for the purpose of: (i)
conforming the Plan to the requirements of law; (ii) facilitating the
administration of the Plan; (iii) clarifying provisions based on the Committee’s
interpretation of the Plan documents; and (iv) making such other amendments as
the Board of Directors may authorize. No amendment is needed to revise the list
of Participating Employers set forth on Schedule A attached hereto.
9.3    Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).
9.4    Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.
ARTICLE X
Informal Funding
10.1    General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.
10.2    Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.
If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Participating Employer shall, upon such change in
control, and on each anniversary of the change in control, contribute in cash or
liquid securities such amounts
Page 19 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
as are necessary so that the value of assets after making the contributions
exceed 125% of the total value of all Account Balances.
ARTICLE XI
Claims
11.1    Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).
Notice of a claim for payments shall be delivered to the Committee within 90
days of the latest date upon which the payment could have been timely made in
accordance with the terms of the Plan and Code Section 409A, and if not paid,
the Participant or Beneficiary must file a claim under this Article XI not later
than 180 days after such latest date. If the Participant or Beneficiary fails to
file a timely claim, the Participant forfeits any amounts to which he or she may
have been entitled to receive under the claim.
(a)In General. Notice of a denial of benefits (other than claims based on
disability) will be provided within 90 days of the Committee’s receipt of the
Claimant's claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.
(b)Disability Benefits. Notice of denial of claims based on disability will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for disability benefits. If the Committee determines that it
needs additional time to review the disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the
Page 20 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
earlier of the date the Claimant responds to the request for additional
information or the response deadline.
(c)    Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). The notice of denial shall set forth the
specific reasons for denial in plain language. The notice shall: (i) cite the
pertinent provisions of the Plan document, and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including the right to appeal the decision, the deadline by
which such appeal must be filed and a statement of the Claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse decision on
appeal and the specific date by which such a civil action must commence under
Section 11.4.
In the case of a complete or partial denial of a disability benefit claim, the
notice shall provide such information and shall be communicated in the manner
required under applicable Department of Labor regulations.
11.2    Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relating to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or (iii)
demonstrates compliance with administrative processes and safeguards established
for making benefit decisions. The review shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Appeals Committee may, in
its sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.
(a)    In General. Appeal of a denied benefits claim (other than a disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for
Page 21 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Appeals Committee expects to render the
determination on review. The review will take into account comments, documents,
records and other information submitted by the Claimant relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination.
(b)Disability Benefits. Appeal of a denied disability benefits claim must be
filed in writing with the Appeals Committee no later than 180 days after receipt
of the written notification of such claim denial. The review shall be conducted
in accordance with applicable Department of Labor regulations.
The Appeals Committee shall make its decision regarding the merits of the denied
claim within 45 days following receipt of the appeal (or within 90 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. Following its review of
any additional information submitted by the Claimant, the Appeals Committee
shall render a decision on its review of the denied claim.
(c)Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). Such notice shall set forth the reasons
for denial in plain language.
The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA, following an adverse decision on review
and the specific date by which such a civil action must commence under Section
11.4.
For the denial of a disability benefit, the notice will also include such
additional information and be communicated in the manner required under
applicable Department of Labor regulations.
Page 22 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
11.3    Claims Appeals Upon Change in Control. Upon a change in control, the
Appeals Committee, as constituted immediately prior to such change in control,
shall continue to act as the Appeals Committee. The Company may not remove any
member of the Appeals Committee, but may replace resigning members if 2/3rds of
the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the replacement.
The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.
Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.
11.4    Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or administrative remedies under Sections 11.1 and 11.2. No
such legal action may be brought more than twelve (12) months following the
notice of denial of benefits under Section 11.2, or if no appeal is filed by the
applicable appeals deadline, twelve (12) months following the appeals deadline.
If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a change in
control (including a “change in control” as defined in a rabbi trust described
in Section 10.2) the Participant or Beneficiary may file a claim directly with
the trustee for reimbursement of such costs, expenses and fees. For purposes of
the preceding sentence, the amount of the claim shall be treated as if it were
an addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 10.2.
11.5    Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.
Page 23 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
11.6    Arbitration.
(a)    Prior to Change in Control. If, prior to a change in control, any claim
or controversy between a Participating Employer and a Participant or Beneficiary
is not resolved through the claims procedure set forth in Article XI, such claim
shall be submitted to and resolved exclusively by expedited binding arbitration
by a single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:
The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.
In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall
Page 24 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
have no authority to add to or to modify this Plan, shall apply all applicable
law, and shall have no lesser and no greater remedial authority than would a
court of law resolving the same claim or controversy. The arbitrator shall have
no authority to add to or to modify this Plan, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation.
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.
If any of the provisions of this Section 11.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 11.6(a) are not absolutely
Page 25 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
binding, then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact and treated as determinative to the maximum extent permitted by
law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.
(b)    Upon Change in Control. Upon a change in control, Section 11.6(a) shall
not apply and any legal action initiated by a Participant or Beneficiary to
enforce his or her rights under the Plan may be brought in any court of
competent jurisdiction. Notwithstanding the Appeals Committee’s discretion under
Sections 11.3 and 11.5, the court shall apply a de novo standard of review to
any prior claims decision under Sections 11.1 through 11.3 or any other
determination made by the Company, its Board of Directors, a Participating
Employer, the Committee, or the Appeals Committee.
ARTICLE XII
General Provisions
12.1    Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).
The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.
12.2    No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.
12.3    No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer. Nothing contained herein shall be construed as changing a
Participant’s status from employee to independent contractor or from independent
contractor to employee.
Page 26 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
12.4    Notice. Any notice or filing required or permitted to be delivered to
the Committee under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Committee. Notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:
ENERPAC TOOL GROUP CORP.
N86 W12500 WESTBROOK CROSSING
MENOMONEE FALLS, WI 53051
ATTN: HUMAN RESOURCES
Any notice or filing required or permitted to be given to a Participant under
this Plan
shall be sufficient if in writing or hand-delivered, or sent by mail to the last
known address of the Participant.
12.5    Headings. The headings of Sections are included solely for convenience
of reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.
12.6    Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.
12.7    Lost Participants or Beneficiaries. Any Participant or Beneficiary who
is entitled to a benefit from the Plan has the duty to keep the Committee
advised of his or her current mailing address. If benefit payments are returned
to the Plan or are not presented for payment after a reasonable amount of time,
the Committee shall presume that the payee is missing. The Committee, after
making such efforts as in its discretion it deems reasonable and appropriate to
locate the payee, shall stop payment on any uncashed checks and may discontinue
making future payments until contact with the payee is restored. If the
Committee is unable to locate the Participant or Beneficiary after five years of
the date payment is scheduled to be made, provided that a Participant’s Account
shall not be credited with Earnings following the first anniversary of such date
on which payment is to be made and further provided, however, that such benefit
shall be reinstated, without further adjustment for interest, if a valid claim
is made by or on behalf of the Participant or Beneficiary for all or part of the
forfeited benefit.
12.8    Facility of Payment to a Minor. If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution: (i) to the legal guardian, or if none,
to a parent of a minor payee with whom the payee maintains his or her residence,
or (ii) to the conservator or committee or, if none, to the person having
custody of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.
Page 27 of 29






--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
12.9    Governing Law. To the extent not preempted by ERISA, the laws of the
State of Wisconsin shall govern the construction and administration of the Plan.
12.10    Compliance With Code Section 409A; No Guarantee. This Plan is intended
to be administered in compliance with Code Section 409A and each provision of
the Plan shall be interpreted consistent with Code Section 409A. Although
intended to comply with Code Section 409A, this Plan shall not constitute a
guarantee to any Participant or Beneficiary that the Plan in form or in
operation will result in the deferral of federal or state income tax liabilities
or that the Participant or Beneficiary will not be subject to the additional
taxes imposed under Section 409A. No Employer shall have any legal obligation to
a Participant with respect to taxes imposed under Code Section 409A.






































































Page 28 of 29








--------------------------------------------------------------------------------







Exhibit 10.4
Enerpac Tool Group Nonqualified Deferred Compensation Plan
Schedule A
Participating Employers
Enerpac Tool Group Corp. (formerly “Actuant Corporation”)
BW Elliott Mfg Co, LLC
Hydratight Operations, Inc.
Maxima Technologies & Systems, LLC
Power Packer North America, Inc.
The Cortland Companies, Inc.
Versa Technologies, Inc.
Weasler Engineering, Inc
Page 29 of 29

